Opinion issued June 4, 2015




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00229-CR
                            ———————————
                  IRVIN ALEXANDER FLORES, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                On Appeal from the County Court at Law No. 2
                          Galveston County, Texas
                     Trial Court Case No. MD-0348748


                          MEMORANDUM OPINION

      Appellant, Irvin Alexander Flores, has neither established indigence, nor

paid, or made arrangements to pay, the fee for preparing the clerk=s record. See

TEX. R. APP. P. 20.2, 37.3(b). After being notified that this appeal was subject to

dismissal, appellant did not adequately respond.
        We dismiss the appeal for want of prosecution. See TEX. R. APP. P. 37.3(b);

Sutherland v. State, 132 S.W.3d 510, 511–12 (Tex. App.—Houston [1st Dist.]

2004, no pet.) (dismissing criminal appeal for want of prosecution based on

appellant’s failure to pay for clerk’s record). We dismiss all pending motions as

moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2